 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams Egg Products,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 15-RC-4490May 6, 1971DECISION ON REVIEWOn November 4, 1970, the Regional Director forRegion 15 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit of employees at the Employer's egg-breaking and separating plant in Jackson, Mississippi.Thereafter, the Employer, in accordance with Section102.67 of the Board's Rules and Regulations, Series 8,as amended, filed with the Board a timely Request forReview of the Regional Director's Decision on thegrounds that he committed substantial errors of factand law in finding the employees involved not to beagricultural laborers, and that in any event a substan-tial question of law was raised because of the absenceof officially reported Board precedent as to the statusof the requested employees.Thereafter, on February 8, 1971, the Board by tele-graphic order granted the Employer's Request for Re-view and stayed the election pending Decision on Re-view.The Board has considered the entire record in thecase with respect to the issues under review, includingthe Employer's brief on review, and hereby affirms theRegional Director's Decision for the following reasons:The Employer is a Mississippi corporation engagedin the breaking and separating of eggs into liquid bulkat its plant in Jackson, Mississippi. The Employer isone of a number of corporations operated by Cal-MaineFoods, Inc., a holding company, hereinafter referred toas Cal-Maine. One of Cal-Maine's wholly owned sub-sidiaries,Adams Foods, Inc., in turn, wholly ownsAdams Egg Farms, Inc., and the Employer is a whollyowned subsidiary of the latter. Recently, the employeesatAdams Egg Farms, Inc., who work at its feed milland egg processing plant in Edwards, Mississippi, werefound by the Regional Director for Region 15 to beagricultural employees amd hence excluded from theAct's coverage.'The Petitioner seeks a unit of employees at the Em-ployer's plant, which is located approximately 24 milesfrom its parent company's location at Edwards. Eggsfrom that company and other companies in the Cal-Maine enterprise, which are unmarketable as shell eggsbecause they have checks or cracks or stains on theirshells or for some other reason fall below USDA spe-cifications, are brought to the Employer's JacksonIAdams Egg Farms, Inc.,Case 15-RC-4379, issues on July 9, 1970.190 NLRB No. 51plant.' On arrival, the eggs are first placed in a cooler.They are then moved through an egg washer where alldirt and any adhering feathers are removed. Next, theeggs are placed in a breaking machine. At this point,the egg liquid yolk and white are taken from the shelland, depending on the need, are either separated orhandled as whole eggs. Some of the product is pasteur-ized. Some product is sold in liquid form, some isfrozen for the Employer by another company, andsome is sold to egg dryers. The eggs generally are soldin their various forms to food manufacturers for use insuch products as mayonnaise and noodles. The recordindicates that there are only two other egg-breakingfacilities in the State of Mississippi.Approximately 98.5 percent of all the eggs broken atthe Employer's plant are obtained from companieswhich are part of the Cal-Maine enterprise. The re-maining 1.5 percent is bought from others.The Employer's capital investment is 16 percent ofthe capital investment of the Cal-Maine companieswhich supply it with eggs. The percentage was figuredon the basis of the cost of all facilities, buildings, andmachines. The value of the birds was not included. Nodollar figures were supplied for the amount of capitalinvestment.The complement of 70 employees working for theEmployer is 10 percent of the total number of em-ployees working for the Cal-Maine companies whichsupply it with eggs.Section 2(3) of the Act excludes from the definitionof the term employee, "any individual employed as anagricultural laborer." Annually since July 1946 Con-gress has added a rider to the Board's appropriationsproviding that no part of the appropriations shall be"used in connection with investigations, hearings, di-rectives, or orders concerning bargaining units com-posed of agricultural laborers . . . " as defined in section3(f) of the Fair Labor Standards Act (FLSA). TheBoard of course must make its own determination as tothe status of any group of employees, but as a matterof policy the Board gives great weight to the interpreta-tion of section 3(f) by the Department of Labor, in viewof that agency's responsibility and experience in admin-istering the FLSA.3 Section 3(f) of that act reads asfollows:"Agriculture" includes farming in all its branchesand among other things includes the cultivationand tillage of the soil, dairying, the production,IThe Employer pays for the eggs by check payable to the supplyingcorporations. The price the Employer pays is the "going breaking price" forthe type of egg concerned. In turn, the "going breaking price" is controlledby what the finished product, in its liquid or frozenstate, sells for on theopen market.'The Employer has never sought an exemption from the wage and hourdivision of the Department of Labor. There has therefore been no determin-ation made by that agency whether the employees in the unit sought areagricultural employees under section 3(1) of the Fair Labor Standards Act. ADAMS EGG PRODUCTS, INC281cultivation,growing,and harvesting of anyagricultural or horticultural commodities (includ-ing commodities defined as agricultural commodi-ties in Section 15(g) of the Agricultural MarketingAct, as amended), the raising of livestock, bees,fur-bearing animals, or poultry, and any practices(including any forestry or lumbering operations)performed by a farmer or on a farm as an incidentto or in conjunctionwith such farming operations,including preparation for market, delivery to stor-age or to market or to carriers for transportationto market. (Emphasis supplied.)As the workers employed in the egg-breaking planthere are not engaged in direct farming operations suchas are included in section 3(f)'s primary definition ofagriculture, the question arises whether they are en-gaged in activities included in the "secondary" defini-tion." In determining this, the character of the practicemust be evaluated to see if it is part of farming opera-tions or a distinct business activity. As the RegionalDirector noted, it is the totality of the situation whichis controlling and not a mechanical application of iso-lated factors or tests.'In order for a practice other than actual farmingoperations to constitute "agriculture" within the mean-ing of section 3(f) of the FLSA, it must be performedby a farmer or on a farm as an incident to or in conjunc-tionwith such farming operations.' Assumingar-guendothat the Employer is a farmer because it is asubsidiary of Adams Egg Farms, Inc., we find for rea-sons which follow that its practices of egg breaking andseparating are not agricultural activities.We find no merit in the Employer's contention thatsections 780.742 and 780.754 of the Labor Depart-ment's Interpretative Bulletin, 1963 (on which the Re-gional Director relied in this Decision), have been re-pealed by the 1966 amendments to the FLSA. Thesetwo section, which, as indicated, are still to be found inthe most recent edition of the Code of Federal Regula-tions,were, prior to 1966, interpretive of section13(a)(10) of the FLSA. That section exempted from theminimum wage requirements of section 6 and from theovertime provisions of section 7 of the FLSA[a]ny individual employed within the area of pro-duction (as defined by the Secretary), engaged inhandling, packing, storing, compressing, pasteu-rizing, drying,preparing in their raw or natural°The Supreme Court noted the distinction inFarmers Reservoir & Irriga-tion Co v McComb,337 U S 755, 762(1949).29 CFR 780 154 (January 1, 1970)°29 CFR 780 153 (January 1, 1970)state,or canning of agricultural or horticulturalcommodities for market, or in making cheese orbutter or other dairy products. [Emphasis sup-plied.]Although section 13(a)(10) was repealed in 1966, itssubstance was made part of a new section, section 7(d),which defined the exemption for those engaged in theprocessing of agricultural products. Moreover, we areinformed administratively that the aforementioned sec-tions of the Interpretative Bulletin are still applicable.In pertinent part, section 780.742 states that em-ployees who are engaged in "preparing in their raw ornatural state" agricultural commodities for market areexempt and section 780.754 states that the processes ofbreaking and separating of eggs are exculded from thatterm. Hence, the Regional Director's use of these twosections in his decision was justified and demonstratesthat the processes engaged in by the Employer can notbe said to involve preparing eggs in their raw or naturalstate for market. The fact that the raw and natural stateof the agricultural commodity has been changed is astrong indication that the practice is not within thesecondary definition of agriculture.In addition, the fact that farmers who raise a com-modity on which a given practice is performed do notordinarily perform this practice has been considered bythe Supreme Court a significant indication that thepractice is not agriculture.' Here, as stated above, therecord reveals that there are only three egg-breakingplants which operate facilities in the State of Missis-sippi.8This demonstrates the uniqueness of the egg-breaking operation among farmers in Mississippi. Fi-nally, the record indicates that there is no interchangebetween the employees of the Employer and the em-ployees of Adams Egg Farms who were found to beagricultural.In all the circumstances, we find the employees whowork at the Employer's egg-breaking plant are notagricultural employees. Accordingly the case is re-manded to the Regional Director for Region 15 for thepurpose of holding an election pursuant to his Decisionand Direction of Election, except that the payrollperiod for determining eligibility shall be that immedi-ately preceding the date below.9Mitchell v Budd,350U.S 473,481(1956).°The companies which operate these three facilities account for 60 per-cent of the total egg production in the State of Mississippi9An amended election eligibility list, containing the names and addressesof all the eligible voters, must be filed by the Employer with the RegionalDirector within 7 days after the date of this Decision on Review No exten-sion of time to file this list may be granted except in extraordinary circum-stances Failure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filedExcelsior UnderwearInc,156 NLRB 1236.